DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hristov et al., US2020/0281567 A1, and further in view of Wong et al., US2012/0010513 A1.
Regarding claim 1, Hristov teaches A computer-implemented method of validating motion correction of magnetic resonance (MR) images for a quantitative parametric map of a parameter (Abstract; a validated method for motion correction with great potential for mitigating motion artifacts in 3D DCE-US.), comprising: receiving a series of motion corrected images of a series of MR images, wherein the series of MR images are MR images of an anatomical region at different points of time (par. 0011; Four-dimensional cine data including three-dimensional contrast enhanced ultrasound image frames are acquired. The acquired three-dimensional contrast enhanced ultrasound image frames are subdivided into groups of similar images referred to as windows.); for each pixel of a plurality of pixels in one of the series of motion corrected images, the method further comprising: generating a time series at the pixel based on the series of motion corrected images (par. 0028; generating time-intensity curves (TIC) for 3D DCE-US imaging studies.); fitting the time series to a model of the parameter (par. 0028; To evaluate improvement of TIC reliability, TICs were generated from the imaging studies pre-MC and post-MC using an in-house quantification module written in MeVisLab (MeVis Medical Solutions, Version 3.0) and MATLAB (Math Inc., Version 9.4).); and estimating an indicator of goodness of fit of the time series to the model (par. 0028; The quality and reliability of the TIC was assessed by measuring the sum of squared errors (SSE), the root-mean-squared-errors (RMSE), and R.sup.2 values and comparing the values measured pre-MC and post-MC.).  
Hristov fails to teach the following recited limitations.  However, Wong teaches generating a metric indicating effectiveness of the motion correction based on estimated indicators of goodness of fit of the plurality of pixels (par. 0148; difference, images, 1200a, 1200b, 1200c and 1200d, were generated which illustrate: the difference between the image 1100a and the reference image 1100, the difference between the image 1100b obtained using the conventional NMI-based motion correction global registration method and the reference image 1100, the difference between the image 1100c obtained using the method 600 and the reference image 1100, and the difference between the image 1100d and the reference image 1100.); and validating the motion correction based on the metric (par. 0148; validate and compare the results of the method 600 with the results for the conventional NMI-based motion correction global registration method.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hristov’s teachings with Wong’s teachings in order to match motion more accurately not only during the resting stage but also during the moving stage (Wong, par. 0160).

Regarding claims 2, 11 and 19, Hristov and Wong teach all the limitations in claims 1, 10 and 18.  Hristov further teaches wherein the metric is a percentage of pixels having the indicator of goodness of fit above a threshold of goodness of fit (par. 0041).

Regarding claims 3 and 12, Hristov and Wong teach all the limitations in claims 1 and 10.  Hristov further teaches wherein the indicator of goodness of fit is a coefficient of determination (R2) (par. 0043).

Regarding claims 4 and 13, Hristov and Wong teach all the limitations in claims 1 and 10.  Hristov further teaches alerting a user that the motion correction has failed when the metric is below a metric threshold (par. 0037).

Regarding claims 5 and 14, Hristov and Wong teach all the limitations in claims 1 and 10.  Hristov further teaches generating a goodness-of-fit map of the anatomical region based on estimated indicators of goodness of fit (par. 0028).

Regarding claims 6 and 15, Hristov and Wong teach all the limitations in claims 5 and 14.  Hristov further teaches wherein generating a goodness-of-fit map further comprises: indicating locations of pixels that motion correction has failed (par. 0007).

Regarding claim 9, Hristov and Wong teach all the limitations in claim 1.  Hristov further teaches wherein generating a time series further comprises: determining a region of interest (ROI) in the series of MR images, wherein the plurality of pixels are pixels in the ROI (par. 0051).

Regarding claim 10, Hristov teaches A motion correction validation system of validating motion correction of magnetic resonance (MR) images for a quantitative parametric map of a parameter (par. 0002; systems for motion correction due to contrast fluid in medical imaging.), comprising a motion correction validation computing device (par. 0052; computer hardware), the motion correction validation computing device comprising at least one processor in communication with at least one memory device, and the at least one processor (par. 0052; executable by a computer processor) programmed to: receive a series of motion corrected images of a series of MR images, wherein the series of MR images are MR images of an anatomical region at different points of time (par. 0011; Four-dimensional cine data including three-dimensional contrast enhanced ultrasound image frames are acquired. The acquired three-dimensional contrast enhanced ultrasound image frames are subdivided into groups of similar images referred to as windows.); for each pixel of a plurality of pixels in one of the series of motion corrected images, the at least one processor programmed to: generate a time series at the pixel based on the series of motion corrected images (par. 0028; generating time-intensity curves (TIC) for 3D DCE-US imaging studies.); fit the time series to a model of the parameter (par. 0028; To evaluate improvement of TIC reliability, TICs were generated from the imaging studies pre-MC and post-MC using an in-house quantification module written in MeVisLab (MeVis Medical Solutions, Version 3.0) and MATLAB (Math Inc., Version 9.4).); and estimate an indicator of goodness of fit of the time series to the model (par. 0028; The quality and reliability of the TIC was assessed by measuring the sum of squared errors (SSE), the root-mean-squared-errors (RMSE), and R.sup.2 values and comparing the values measured pre-MC and post-MC.).  
Hristov fails to teach the following recited limitations.  However, Wong teaches generate a metric indicating effectiveness of the motion correction based on estimated indicators of goodness of fit of the plurality of pixels (par. 0148; difference, images, 1200a, 1200b, 1200c and 1200d, were generated which illustrate: the difference between the image 1100a and the reference image 1100, the difference between the image 1100b obtained using the conventional NMI-based motion correction global registration method and the reference image 1100, the difference between the image 1100c obtained using the method 600 and the reference image 1100, and the difference between the image 1100d and the reference image 1100.); and validate the motion correction based on the metric (par. 0148; validate and compare the results of the method 600 with the results for the conventional NMI-based motion correction global registration method.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hristov’s teachings with Wong’s teachings in order to match motion more accurately not only during the resting stage but also during the moving stage (Wong, par. 0160).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hristov’s teachings with Wong’s teachings in order to match motion more accurately not only during the resting stage but also during the moving stage (Wong, par. 0160).

Regarding claim 18, Hristov teaches A computer-implemented method of validating motion correction of medical images for a quantitative parametric map of a parameter (Abstract; a validated method for motion correction with great potential for mitigating motion artifacts in 3D DCE-US.), comprising: receiving a series of motion corrected images of a series of medical images, wherein the series of medical images are medical images of an anatomical region at different points of time (par. 0011; Four-dimensional cine data including three-dimensional contrast enhanced ultrasound image frames are acquired. The acquired three-dimensional contrast enhanced ultrasound image frames are subdivided into groups of similar images referred to as windows.); for each pixel of a plurality of pixels in one of the series of motion corrected images, the method further comprising: generating a time series at the pixel based on the series of motion corrected images (par. 0028; generating time-intensity curves (TIC) for 3D DCE-US imaging studies.); fitting the time series to a model of the parameter (par. 0028; To evaluate improvement of TIC reliability, TICs were generated from the imaging studies pre-MC and post-MC using an in-house quantification module written in MeVisLab (MeVis Medical Solutions, Version 3.0) and MATLAB (Math Inc., Version 9.4).); and estimating an indicator of goodness of fit of the time series to the model (par. 0028; The quality and reliability of the TIC was assessed by measuring the sum of squared errors (SSE), the root-mean-squared-errors (RMSE), and R.sup.2 values and comparing the values measured pre-MC and post-MC.).
Hristov fails to teach the following recited limitations.  However, Wong teaches generating a metric indicating effectiveness of the motion correction based on estimated indicators of goodness of fit of the plurality of pixels (par. 0148; difference, images, 1200a, 1200b, 1200c and 1200d, were generated which illustrate: the difference between the image 1100a and the reference image 1100, the difference between the image 1100b obtained using the conventional NMI-based motion correction global registration method and the reference image 1100, the difference between the image 1100c obtained using the method 600 and the reference image 1100, and the difference between the image 1100d and the reference image 1100.); and validating the motion correction based on the metric (par. 0148; validate and compare the results of the method 600 with the results for the conventional NMI-based motion correction global registration method.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hristov’s teachings with Wong’s teachings in order to match motion more accurately not only during the resting stage but also during the moving stage (Wong, par. 0160).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is requested to cancel and incorporate the limitations of claims 7, 8, 16, 17 and 20 into independent claims 1, 10 and 18 because none of the references teach or suggest the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649